Case 5:20-cr-40013-TC Document 25 Filed 01/15/21 Page 1 of 2




                   In the United States District Court
                        for the District of Kansas
                              _____________

                         Case No. 5:20-cr-40013-TC
                              _____________

                    UNITED STATES OF AMERICA,

                                    Plaintiff

                                       v.

                    MATTHEW JOSEPH GAMMILL,

                                   Defendant
                              _____________

                                  ORDER

           Now on this 15th day of January, 2021, the above matter
   comes before the court on Defendant’s Unopposed Motion to Con-
   tinue Status Conference (Doc. 24) which is currently set for January
   19, 2021. Counsel requests a continuance for an additional 30 days.
   The government does not object to the defendant’s request.

           Having reviewed the motion, and being familiar with the case
   history, this court finds that additional time is necessary for Defend-
   ant’s counsel to review discovery and discuss with his client.

            For these reasons, this court finds that additional time is nec-
   essary for counsel’s effective preparation, taking into account coun-
   sel’s exercise of due diligence. See 18 U.S.C. § 3161(h)(7)(B)(iv). This
   court further finds that the period of delay resulting from this contin-
   uance shall be excluded in computing time under the Speedy Trial
   Act, because the ends of justice served by granting this continuance
   outweigh the best interest of the public and the defendant in a speedy
   trial. See 18 U.S.C. § 3161(h)(7). The court bases this finding on facts
   and reasons asserted in the motion (Doc. 24) and it adopts those
   statements by this reference.

         THE COURT THEREFORE ORDERS that defendant’s
   Motion to Continue (Doc. 24) is granted.



                                       1
Case 5:20-cr-40013-TC Document 25 Filed 01/15/21 Page 2 of 2




           THE COURT FURTHER ORDERS that the Status Con-
   ference is continued from January 19, 2021 until February 23, 2021,
   at 9:00 a.m. in Topeka, Courtroom 401.

           IT IS FURTHER ORDERED THAT the period of delay
   resulting from such continuance, January 19, 2021 through Febru-
   ary 23, 2021, is excludable time as provided for by the Speedy Trial
   Act, 18 U.S.C. § 3161(h)(7).

           If any party objects to the court’s Speedy Trial Act find-
   ings or its calculation of excludable time, as stated in this Or-
   der, it must file, within 10 days of the date of this Order, a mo-
   tion asking the court to conduct a hearing to consider any such
   objection.

          IT IS SO ORDERED.


   Date: January 15, 2021                _s/ Toby Crouse
                                         Toby Crouse
                                         United States District Judge




                                    2
